Citation Nr: 0423696	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  96-41 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to April 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.


REMAND

In the veteran's March 1996 substantive appeal he requested a 
hearing with a local hearing officer.  A report of contact 
dated in July 1996 indicated he wished to withdraw his 
request for a hearing.  Another report of contact dated in 
August 1998 indicated that the veteran wanted a hearing in 
New York.  Since the veteran has renewed his interest in a 
hearing, he should be contacted and asked to clarify his 
preference for either a travel board hearing or a personal 
hearing with a local hearing officer.  Thereafter, the 
appropriate hearing should be scheduled.

Accordingly, the case is remanded to the RO for the following 
action:

The RO must contact the veteran at once 
and clarify whether he desires to have a 
hearing with a local hearing officer, a 
videoconference hearing, or travel board 
hearing.  Thereafter, the RO should take 
appropriate action at once. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




